AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November I, 1987)
                               v.
           MANUEL RIZO-HERNANDEZ (I)
    also known as: Manuel Alejandro Rizo-Hernandez                      Case Number:        18CR7112-H

                                                                     Stephen Patrick White
                                                                     Defendant's Attorney
REGISTRATION NO.               61841-298
o-
THE DEFENDANT:
IZI admitted guilt to violation ofallegation(s) No.         1.

D was found guilty in violation ofallegation(s) No.       ~~~~~~~~~~~~~
                                                                                                       after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation
            1                       nv 1, Committed a federal, state, or local offense




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      December 17 2018
                                                                      Date of Imposition of Sentence


                                                                       ~' {LAA, /\ L .~
                                                                      HNORAB~MARIL~
                                                                      UNITED STATES DISTRICT JUDGE

                      FILED
                        DEC l 7 2018




                                                                                                                        18CR7112-H
AO 245B (CASO Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:               MANUEL RIZO-HERNANDEZ (I)                                                Judgment - Page 2of2
CASE NUMBER:             l 8CR7112-H

                                                IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
4 MONTHS TO RUN CONCURRENT WITH THE SENTENCE IMPOSED IN S.D. CAL. CASE NO. I 8CR3287-H.




0     Sentence imposed pursuant to Title 8 USC Section 1326(b).
0     The court makes the following recommendations to the Bureau of Prisons:




0     The defendant is remanded to the custody of the United States Marshal.

0     The defendant shall surrender to the United States Marshal for this district:
       0    at                                                on
       0    as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 0
      Prisons:
       0    on or before
       0    as notified by the United States Marshal.
       0    as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on


 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STA TES MARSHAL




                                                                                                            18CR7112-H
